Citation Nr: 9917105	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Waco Regional 
Office (RO) January 1996 rating decision which granted 
service connection for PTSD, and assigned it a 10 percent 
disability evaluation, effective February 28, 1994, the date 
of receipt of the claim therefor.  The RO advised the veteran 
of this decision by a letter, dated in February 1996.

During the pendancy of this appeal, in October 1996, the RO 
increased the evaluation for the veteran's service-connected 
PTSD from 10 to 30 percent disabling.  On a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law; 
thus, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not shown to have 
been productive of a considerable impairment of social and 
industrial adaptability.

2.  His service-connected PTSD is not shown to have been 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks, occurring more than once a 
week; difficulty in understanding complex commands; impaired 
judgment; and impaired abstract thinking.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (1995); 4.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has expressed disagreement with the 10 percent 
rating that the RO initially assigned his service-connected 
PTSD.  He contends that, as his PTSD is productive of 
nightmares, mood disturbances and interpersonal difficulties, 
it is now more disabling than the current 30 percent 
evaluation reflects.  Thus, he maintains that a rating of at 
least 50 percent is warranted for his service-connected PTSD.

His claim for an increased evaluation for his service-
connected PTSD is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) as it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his PTSD (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.  The Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
In this case, the veteran indicated disagreement with the 
initial 10 percent rating that the RO has assigned his PTSD.  
Thus, the propriety of each rating assigned the veteran's 
service-connected PTSD since the date of his initial claim on 
February 28, 1994 through to the present is now before the 
Board.  

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's PTSD under both the old 
and new rating criteria to determine which version is the 
most favorable to the veteran.

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).

Under the current Diagnostic Code 9411, a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

On VA psychiatric examination in July 1995, the veteran 
reported that he had been employed with the same company for 
15 years.  He indicated that he had been married for 22 
years, that his marriage was good and that his family was 
close.  He reported that he had not had any psychiatric 
treatment or hospitalizations.  Mental status examination 
revealed that the veteran was well oriented.  He was 
depressed, but his speech was normal and his thoughts were 
organized.  He had some difficulties with concentration and 
memory.  He had not had any suicidal ideation or rage 
reactions.  He had sleeping difficulties which included 
nightmares.  It was noted that he slept with a weapon under 
his bed, and that he was hypervigilant during the day.  He 
had intrusive thoughts and was sensitive to reminders and 
anniversaries about his experiences in Vietnam.  The veteran 
was diagnosed as having a chronic and relatively mild PTSD.  
It was noted that his incapacity was mild for employment and 
social adaptation.

A private psychiatric examination report, dated in June 1996, 
shows that the veteran reported that his 23 year marriage had 
been difficult, and that he felt estranged and alienated from 
his wife and children.  He indicated that he refused to leave 
his house other than to go to work or eat out with his 
family.  He reported that he had been employed with the same 
company for 16 years because he mainly worked the night shift 
where no one talked to him or supervised his work.  Mental 
status examination revealed that the veteran's eye contact 
was poor and that his mood was sad, anxious, suspicious and 
depressed.  He was well oriented and his affect was 
controlled.  His concentration was fair and his impulse 
control was poor.  He denied having any suicidal or homicidal 
ideation.  His thought processes were organized.  He denied 
having any hallucinations.  His judgment and insight were 
fair.  The pertinent diagnosis was chronic and severe PTSD.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 50, described by the examiner as based on a 
serious impairment of functional and social abilities.  The 
examiner indicated that the veteran had profound difficulties 
interacting with other people.  The examiner further 
indicated that the agitation, mood swings, lability and rage 
episodes associated with the veteran's PTSD had caused 
significant difficulties in his marriage.  It was noted that, 
if employed in almost any other position, he would have 
profound difficulties controlling his mood swings and impulse 
control.

At his hearing in July 1996, the veteran testified that 
anniversary dates of his Vietnam experiences were hard on 
him.  He reported that he frequently worked at night, and 
that employment elsewhere could cause problems as he did not 
like being around people.  He indicated that his work did not 
require much interaction with other people.  He reported that 
he experienced intrusive thoughts, but that he had not had 
any flashbacks.  He stated that he kept unloaded rifles and a 
shotgun under his bed.  He reported that he got along with 
his oldest son, but not the younger one.  He indicated that 
he socialized at the VFW and with his oldest son's friends.  
He reported that he sometimes enjoyed talking about Vietnam, 
but that movies about Vietnam bothered him because they were 
unrealistic.  He indicated that he experienced daydreams and 
nightmares about his Vietnam experiences.  He reported that 
he treated his anxiety and sleeping difficulties with 
medication.

On VA psychiatric examination in August 1996, the veteran 
reported that he had stopped taking his PTSD medication.  He 
also reported that he found it increasingly difficult to get 
along with his coworkers, and that it was fortunate that he 
was able to work by himself much of the time.  He indicated 
that he had problems with his wife and youngest son, but that 
he never became violent.  He reported that he sometimes felt 
depressed, but that he had not had any suicidal ideation.  He 
reported that there were times when he enjoyed life, and that 
his marriage of 23 years was sound.  Mental status 
examination revealed that his thoughts were well expressed 
and organized.  His speech was normal and his thought content 
was anxious.  He had concentration problems, a low tolerance 
for stress and a tendency to avoid other people.  He had 
sleeping difficulties and nightmares about his experiences in 
Vietnam.  He was hypervigilant during the day and sensitive 
to reminders of Vietnam.  He indicated  that he became 
depressed at times.  He denied having any flashbacks, but 
reported that he experienced intrusive thoughts about his 
experiences in Vietnam.  The veteran was diagnosed a having a 
chronic and moderate PTSD.  It was noted that his incapacity 
was moderate for most employment and probably at least that 
for social adaptation.

At his January 1998 hearing, the veteran testified that he 
was employed on a full-time basis, and that he worked 12 hour 
day or evening shifts.  He reported that his employment did 
not require him to be around other people, and that he was 
essentially his own boss.  He indicated that he was a loner, 
and that he would have difficulty with a job where he was 
around a lot of people.  He reported that he did not receive 
any treatment for his PTSD as he lived 140 to 150 miles away 
from the nearest VA treatment facility.  He indicated that a 
private physician had prescribed medication for his PTSD, but 
that he had stopped taking it because it was expensive and he 
did not need it.  He reported that he experienced sleep 
difficulties and nightmares about Vietnam.  He reported that 
he enjoyed the isolation that came with living in a rural 
area.  He reported that he sometimes had arguments with 
people, and indicated that he experienced flashbacks, but not 
on a regular basis.  He reported that he sometimes had 
conflicts with his wife and youngest son, and that he sought 
isolation in the woods when this occurred.  He reported that 
the sound of helicopters reminded him of Vietnam, but that 
Asian people did not remind him of his experiences there.  He 
indicated that he had been employed at the same job for about 
17 years, and that he had been married for more than 25 
years.  He reported that he and his wife occasionally went 
out to eat on saturday nights, but that they did not 
socialize often.  He indicated that he had had some disputes 
with his coworkers, but that they never became physical.  
Also, he reported that he drank beer with friends in town 
about twice a week.  

On VA psychiatric examination in February 1998, the veteran 
reported having sleep disturbances, nightmares and intrusive 
thoughts about his experiences in Vietnam.  He also reported 
that he was hypervigilant and mildly depressed.  He indicated 
that that he had problems dealing with other people, and that 
he avoided movies about Vietnam.  It was noted that he had 
been married for 25 years, and that this was his first and 
only marriage.  Mental status examination revealed that his 
mood was normal and his affect was appropriate.  His eye 
contact was normal and his thoughts were logical and goal 
directed.  His orientation and ability to concentrate were 
normal.  It was noted that he reported that he felt happy all 
the time.  The examiner indicated that the veteran did not 
engage in avoidance behavior.  It was noted that his ability 
to maintain employment was influenced by whether the nature 
of the job allowed him to be a loner.  The pertinent 
assessment was mild to moderate PTSD.  The veteran was 
assigned a GAF score of 61-65, which was indicated by the 
examiner to represent some mild symptoms.

On VA psychiatric examination in November 1998, the veteran 
reported that he had been employed with the same company for 
18 years.  He indicated that he was required to work 12 hour 
shifts as a bulldozer operator for 3 to 4 days, and then he 
received the following 7 days off.  He reported that he 
experienced sleep difficulties and flashbacks.  Mental status 
examination revealed that his orientation and speech were 
normal.  His mood was depressed, his affect was appropriate 
and his thought processes were logical and goal directed.  He 
denied any suicidal or homicidal ideation.  His judgment and 
insight were normal.  Psychological testing was reported to 
be consistent with mild symptoms of PTSD.  The pertinent 
diagnosis wase mild PTSD, by history, and it was noted that 
he had a circadian rhythm sleep disorder due to shift work 
and occupational problems due to a stressful work schedule.  
GAF scores of 70 were assigned for November 1998 and the 
prior year which were indicated by the examiner to represent 
some mild symptoms.  

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 30 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria.  The evidence of record does not show that the 
veteran's PTSD is productive of a considerable impairment of 
social and industrial adaptability.  Specifically, his PTSD 
was described as relatively mild at the time of the July 1995 
VA examination.  In addition, while the June 1996 private 
psychiatric examination report showed a diagnosis of severe 
PTSD, that report also showed that his thought processes were 
well organized and judgment was fair, and that he was able to 
maintain full-time employment.  Moreover, less than two 
months later, in August 1996, a VA medical examiner 
determined that his PTSD was only moderately incapacitating 
as he had a sound, stable marriage and, at times, even 
enjoyed life.  Furthermore, the February 1998 VA examination 
revealed that his PTSD was essentially mild in nature, and 
that his affect and thought processes were normal.  Likewise, 
the most recent VA examination report shows that his PTSD was 
found to be mild.  The Board observees that the veteran has 
testified that he has been able to maintain full-time 
employment for nearly 2 decades, and that he and his wife 
have been married for over 25 years.  As such, while the 
Board does not minimize the difficulties he has encountered 
as a result of his service-connected PTSD, the evidence of 
record does not establish that his PTSD has been productive 
of a considerable impairment of social and industrial 
adaptability.  Therefore, an evaluation in excess of 30 
percent for his PTSD is not warranted under the old schedular 
criteria.

The Board is of the opinion that an evaluation in excess of 
30 percent is also unwarranted for the veteran's PTSD under 
the newly, revised rating criteria.  In particular, as 
reported above, the evidence of record shows that he has been 
able to maintain full-time employment for nearly two decades, 
and that he has meaningful relationships with others and has 
been married for more than 25 years.  Thus, it does not 
appear that he has had an occupational and social impairment 
with reduced reliability and productivity.  In addition, 
while the June 1996 private psychiatric examination report 
shows that he had episodes of rage, it does not show that 
these episodes occur more than once a week.  Moreover, the 
medical evidence of record does not demonstrate that his PTSD 
has been productive of a flattened affect or circumstantial, 
circumlocutory or stereotyped speech.  Furthermore, while the 
record shows that his PTSD has been productive of some memory 
loss, mood disturbances and interpersonal difficulties, it 
does not reflect that he has had difficulty understanding 
complex commands, impaired judgment or impaired abstract 
thinking.  Thus, the veteran's PTSD symptoms are not shown to 
warrant an evaluation in excess of 30 percent under the 
revised rating criteria either.

The Board has also carefully considered rating the veteran's 
PTSD on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation permits adjusting a rating in an 
exceptional case where application of the schedular criteria 
is impractical.  In this case, the evidence does not show 
that he has ever been hospitalized for his PTSD symptoms.  In 
addition, the evidence shows that the veteran has been 
employed on a full-time basis for more than 18 years.  
Moreover, the most recent VA examination report shows that 
any occupational problems that he has seem as much 
attributable to his stressful, shift work schedule, as his 
PTSD.  Therefore, the veteran's overall disability picture 
does not appear to be unusual or exceptional or otherwise 
indicate a degree of severity which warrants an evaluation in 
excess of 30 percent for his service-connected PTSD.  

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the reasons 
discussed herein.  The holding in Fenderson which endorses 
staged ratings for different periods of time has been 
considered; however, the symptoms associated with the 
veteran's PTSD from February 28, 1994 through to the present 
have not been shown to warrant a rating in excess of 30 
percent under the applicable diagnostic criteria.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

